As filed with the Securities and Exchange Commission onSeptember 30, 2011 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-6 REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 For Depositary Shares Evidenced by American Depositary Receipts of HARMONY GOLD MINING COMPANY LIMITED (Exact name of issuer of deposited securities as specified in its charter) N/A (Translation of issuer's name into English) The Republic of South Africa (Jurisdiction of incorporation or organization of issuer) DEUTSCHE BANK TRUST COMPANY AMERICAS (Exact name of depositary as specified in its charter) 60 Wall Street New York, N.Y. 10005 United States (Address, including zip code, and telephone number, including area code, of depositary's principal executive offices) DEPOSITARY MANAGEMENT CORPORATION 570 Lexington Avenue, 44th Floor New York, N.Y. 10022 United States (212) 250-9100 (Address, including zip code, and telephone number, including area code, of agent for service) Copies to: Francis Fitzherbert-Brockholes, Esq. White & Case LLP 5 Old Broad Street LondonEC2N 1DW United Kingdom +44-20-7532-1000 Hogan Lovells International LLP Atlantic House Holborn Viaduct London EC1A 2FG United Kingdom +44-20-7296-2000 It is proposed that this filing become effective under Rule 466 [ ] immediately upon filing [] on (Date) at (Time) If a separate registration statement has been filed to register the deposited shares, check the following box.[X] CALCULATION OF REGISTRATION FEE Title of each class of Securities to be registered Amount to be registered Proposed maximum aggregate price per unit(1) Proposed maximum aggregate offering price(2) Amount of registration fee American Depositary Shares evidenced by American Depositary Receipts, each American Depositary Share representing the number of Ordinary Shares of Harmony Gold Mining Company Limited set forth in the form of American Depositary Receipt. 300,000,000 American Depositary Shares Each Unit represents 100 American Depositary Shares. Estimated solely for the purpose of calculating the registration fee.Pursuant to Rule 457(k), such estimate is computed on the basis of the maximum aggregate fees or charges to be imposed in connection with the issuance of American Depositary Shares. This Registration Statement may be executed in any number of counterparts, each of which shall be deemed an original, and all of such counterparts together shall constitute one and the same instrument. PART I INFORMATION REQUIRED IN PROSPECTUS The prospectus consists of the proposed form of American Depositary Receipt (“Receipt” or “American Depositary Receipt”) included as Exhibit A to form of Deposit Agreement filed as Exhibit (a) to this Registration Statement which form of American Depositary Receipt is incorporated herein by reference. Item - 1.
